Citation Nr: 1727497	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-00 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a low back disability.

2. Entitlement to an initial rating in excess of 10 percent for a bilateral pes planus with valgus heels.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1988 to November 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

Similarly, although the Veteran filed a timely notice of disagreement in May 2009 as to the denial of his claims of service connection for radiculopathy in his right and left lower extremities, these issues are not in appellate status.  The Board has reached this conclusion because in a November 2010 rating decision the RO granted service connection for these claims.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.).

Additionally, in a July 2010 Statement of the Case, the RO continued the denial of compensable ratings for his degenerative arthritis of the bilateral great toes, with bilateral hallux valgus, and bilateral hammertoes.  The Veteran did not file a substantive appeal with respect to these issues.  Therefore, the only issues on appeal are noted on the cover page of this decision.  

This is a paperless appeal with relevant documents in both Virtual VA and Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In February 2011, the Veteran withdrew his request for a hearing before a Veterans' Law Judge.  In February 2014 and April 2016, the Board remanded the appeal for further development.  

FINDINGS OF FACT

1.  The evidence of record shows the Veteran's degenerative arthritis of the lumbar spine is not manifest by flexion less than 30 degrees; ankylosis of the spine; or incapacitating episodes having a duration of at least 4 weeks, but less than 6 weeks during the last 12-month period.

2.  The evidence of record shows the Veteran's bilateral pes planus is not severe as there is no objective evidence indicating a marked deformity (pronation, abduction, etc.), pain on manipulation, swelling on use, or characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
II. Increased Ratings

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the lumbar spine disability, the appeal arises from the original assignment of a disability evaluation following an award of service connection; the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Board has reviewed all the evidence in the Virtual folders, which includes: the Veteran's contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Low back Disability

In this case, service connection has been established for degenerative arthritis of the lumbar spine, rated 20 percent disabling, effective December 1, 2008.  The Board notes that the Veteran has a 20 percent rating for radiculopathy per Diagnostic Code (DC) 8520, though this disability is not on appeal. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the formula for rating intervertebral syndrome (IVDS) based on incapacitating episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 

20 percent - forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  A 10 percent evaluation is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Therefore, in order to obtain a higher schedular rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's disability would have to manifest in forward flexion of the thoracolumbar spine of 30 degrees or less; favorable ankylosis of the thoracolumbar spine must be present; or incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  

Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  STEDMAN'S MEDICAL DICTIONARY 90 (27th Ed. 2000).  The Veteran is able to flex his spine.  Examinations on file do not otherwise reflect that the Veteran's spine is ankylosed or comparable therewith.  

Private treatment records from July 2008 indicate mild to moderate degenerative disc changes in the lumbar spine 

The Veteran underwent a VA examination in July 2008 in which he reported weakness, stiffness, and numbness in the spine.  The Veteran reported constant pain in the lower, middle, and upper back.  The Veteran characterized the pain and aching as sharp and stated that it traveled to his legs and neck.  He stated that his condition had not resulted in any incapacitation.  The range of motion (ROM) for the thoracolumbar spine was flexion noted to be 60 degrees with pain occurring at the same.  The Veteran had right rotation and left rotation of 25 degrees with pain occurring at the same.  At that time there were no signs of IVDS.  Ultimately, the Veteran was diagnosed with degenerative arthritis of the lumbar spine. 

In an April 2010 VA examination, the examiner noted that the Veteran's low back pain was significantly worse and less responsive to medications.  His sleep was interrupted approximately every half hour due to pain flare-ups and he suffered from variable degrees of limitation of motion due to pain and spasms.  His endurance was limited to variable degrees due to flare-ups and spasms, and it appeared that the spasms had a major functional impact.  The Veteran had sciatica frequently that extended down from the right lower extremity to the ankle throughout the day; it was also associated with intermittent numbness.  The examiner noted that the Veteran was employed as an equipment mechanic and worked mainly with hoists, which involved minimal manual labor and did not primarily involve his back; thus, he was able to continue working.  The Veteran did not report having incapacitating episodes.  

The Veteran's ROM included flexion to 40 degrees and extension to 5 degrees.  Repetitive motion immediately intensified spasms and pain and the Veteran was unable to move without a moment's rest and then only slowly after that.  If he moved slowly, he was able to attain the above range of motion.  The examiner's final assessment was degenerative spinal arthritis with L5-S1 radiculopathy. 

The Veteran underwent a VA examination in July 2014 in which he reported that his back pain had worsened.  In the past the Veteran had missed work one to two times per month because of his back pain, but the instances that he was unable to go to work had increased to three to four times per month at the time of the examination.  The examiner acknowledged that the Veteran was service connected for Degenerative Disc Disease (DDD) of the lumbar spine.  The Veteran reported that his back was constantly painful; he experienced weakness, fatigue, incoordination, and limited motion.  

The Veteran reported flare-ups that impacted the functioning of his back.  In regards to ROM, the Veteran had forward flexion of 40 degrees with painful motion beginning at 0 degrees.  Extension was noted to end at 0 degrees with painful motion beginning at 0 degrees.  He had functional impairment with the following contributory factors: less movement than normal, weakened movement, incoordination, pain, disturbance of locomotion, interference with sitting and standing, weight bearing, and lack of endurance. 

The Veteran had localized tenderness and pain to palpation of his back as well as muscle spasms resulting in an abnormal gait.  Right and left hip flexion, right and left knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension were all reported to be normal.  Involvement with the sciatic nerve was noted; IVDS was reported along with incapacitating episodes, but none had occurred within the preceding twelve months and no bed rest was prescribed.  Arthritis was documented in the imaging studies of the Veteran's back.  This examination referenced another examination occurring in April 2003, in which the examiner noted that the Veteran did not have a history of acute trauma; however, he did have a long history of heavy lifting and had a decreased ROM secondary to pain.  Mild degenerative disc issues were noted. 

Additionally, the examiner noted that the Veteran's back disability impacted his ability to work stating that he could not perform work requiring repetitive lifting or quick movement of his back.  The Veteran's employer at the time was allowing him to take rest breaks frequently. 

In the October 2014 VA examination, the diagnoses noted were degenerative arthritis of the lumbar spine, lumbar IVDS with neuropathy in the lower extremities, and sciatica.  The Veteran reported flare-ups.  Initial ROM forward flexion ended at 50 degrees with painful motion at the same.  

The Veteran was able to perform repetitive use testing with 3 repetitions.  Post-test forward flexion ended at 50 degrees.  The Veteran was noted to have functional impairment with the following contributory factors: less movement than normal and pain on movement.  IVDS was noted, but there were no incapacitating episodes in the 12 months preceding the examination.  The examiner ultimately remarked that the additional degrees of limitation of motion (LOM) during pain on use or flare-ups are approximately 5 degrees in all directions.  For the VA established diagnosis of degenerative arthritis of lumbar spine, there was no change in diagnosis. 

Upon careful review of the evidence of record, the Board finds that a disability rating in excess of 20 percent for the lumbar spine disability is not warranted, per Diagnostic Code 5242.  The most probative evidence of record does not show that the Veteran's thoracolumbar spine flexion is less than 30 degrees, nor does he have ankylosis of the spine.  

The most probative medical evidence of record shows that his low back symptoms most nearly approximate those associated with a 20 percent rating.  The Board notes that the Veteran had painful motion beginning at zero degrees of flexion in his spine during the July 2014 examination.  However, in the more recent examination the Veteran had flexion to 50 degrees with pain beginning at 50 degrees.  In order to get a higher disability rating, the Veteran's flexion would have to have been at 30 degrees or less or have ankylosis of the entire thoracolumbar spine.  Although there is some indication of worsening painful motion during the July 2014 VA examination, the other examinations of record generally show painful motion beginning at 50 or 60 degrees of thoracolumbar flexion.  In other words, the Board finds that although there are instances when he had painful motion beginning at less than 30 degrees of flexion, this did not result in functional loss for rating purposes.  

In regards to IVDS, the Veteran did not have incapacitating episodes reported in the preceding 12 months that required bed rest as prescribed by a treating physician, as such a higher rating under Diagnostic Code 5243 is not warranted.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell.  The Veteran engaged in repetitive ROM testing and the examiner stated that it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  As such, it would be speculative to describe any such additional limitation due to pain, weakness fatigability or incoordination or additional ROM loss due to "pain on use or during flare-ups."

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Although the Veteran had painful motion starting at 0 degrees in the July 2014 examination, the Board finds that the Veteran's pain in this case does not constitute functional loss.  Again, his October 2014 VA examination showed pain beginning at 50 degrees and other probative medical evidence of record does not show that his low back symptoms rise to a level contemplated by a 40 percent rating.  

The Board notes that the Veteran is competent to report symptoms of his back pain and difficulty with movement, and it has considered his lay testimony in reaching this conclusion.  Conversely, the Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Id.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; 38 C.F.R. § 4.40.

The Board finds the April 2010, July 2014, and October 2014 examiners to be competent and there is no evidence to undermine the credibility of the medical opinions rendered.  As such, the Board assigns the opinions significant weight.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Based on the lay and medical evidence of record, the Board finds that the most probative evidence of record does not demonstrate that the Veteran's lumbar spine disability warrants a disability rating in excess of 20 percent.  As such, a preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's low back disability.  

B. Bilateral Pes Planus

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276 moderate pes planus, with weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral, warrants a 10 percent rating.  Severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use;  and characteristic callosities warrants a 20 percent rating for unilateral disability and a 30 percent rating for bilateral disability.  Pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet; marked inward displacement and severe spasms of the Achilles tendon on manipulation; not improved by orthopedic shoes or appliances, warrants a 30 percent rating for a unilateral disability and a 50 percent rating for bilateral disability.  

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  
38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

The Veteran is seeking an increased rating for his service-connected bilateral pes planus rated at 10 percent, effective December 1, 2008.  The rating has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flat feet).

In order to warrant a rating in excess of 10 percent, the evidence must show "severe" disability with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  Id.  (20 percent for unilateral symptoms and 30 percent for bilateral symptoms).  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

Importantly, "when a condition is specifically listed in the Schedule, it may not be rated by analogy."  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  As such, the Board will consider whether a rating in excess of 10 percent is warranted under Diagnostic Code 5276.  

Turning to the evidence, the record contains private treatment records July 2008 indicate mild pes planus and slight degenerative changes in one of the Veteran's toes. 

The Veteran underwent an examination in July 2008 in which he reported that his bilateral pes planus had existed for six years, but was not due to injury or trauma.  He was experiencing pain occurring once a week lasting for two hours.  The Veteran stated that pain is elicited by walking or standing and he cannot walk or stand for long periods of time.  The examiner noted that there was pes planus present.  On the right, there was no valgus present.  The right foot did not show any foot malalignment.  Palpation of the right foot plantar surface revealed slight tenderness.  The right Achilles tendon revealed good alignment.  On the left, there was no valgus present.  The left foot showed no malalignment.  Palpation of the left foot plantar surface revealed slight tenderness.  The left Achilles tendon revealed good alignment.  Pes cavus was not present.  The examiner noted that the Veteran had hammer toes on both feet including toes two, three, and four.  Ultimately, the Veteran was diagnosed with bilateral flat feet with degenerative arthritis

In an April 2010 examination, the Veteran reported flat foot problem is constantly painful, but not any worse.  The flare-ups of pain primarily were reported to be in the second, third, and fourth toes, causing accentuation of the hammertoes.  Orthotics were noted to help during the day, no medications were taken.  Mild spasms were noted with easy fatigue, no weakness, and lack of endurance and incoordination.  Range of motion was somewhat limited due to spasms.  The final assessment was flat feet with evolving hammertoes, secondary to spasms compensating for the Veteran's back. 

In a June 2016 VA examination, the examiner noted the Veteran's current diagnosis of pes planus and hammer toes noting the onset was 2005.  The Veteran reported bilateral foot pain, pain on tops of toes and achiness.  Flare-ups occurred daily when the Veteran stood for more than one hour and the severity of the flare-ups were noted as 10/10.  The Veteran's functional limitation on employment is limited as he cannot stand for longer than one hour.  At the time of this evaluation, the Veteran was working full time at a torpedo building company.  

Upon examination, the Veteran had pain in both feet accentuated on use.  The Veteran did not have pain on manipulation, swelling, or characteristic callouses.  Orthotics were tried, but not helpful.  The Veteran was not noted to have extreme tenderness of plantar surfaces, but was noted to have decreased longitudinal height of one or both feet on weight bearing on both feet.  There was no evidence of marked deformity or marked pronation of either foot.  Likewise, neither foot had the weight bearing line fall over or medial to the great toe.  The Veteran also did not have inward bowing of the Achilles tendon.  Lastly, the Veteran did not have marked inward displacement or severe spasms of the Achilles tendon on manipulation of one or both feet.  Further the examination showed that the Veteran's second, third, fourth toes on both feet were hammer toes. 

In regards to functional loss and limitation of motion, the Veteran demonstrated pain on weight bearing, weakness, fatigability, and incoordination that significantly limits functional ability during flare-ups or when the feet are used repeatedly over a period of time.  Imaging studies and x-rays of the feet were performed in July 2014; the examiner reviewed the images and reasoned that there was no objective evidence for either pes cavus or hallux valgus. 

The examiner opined that the Veteran's foot condition was better characterized as bilateral claw toe of the second, third, and fourth toes and mild pes planus.  There is no objective evidence of a hallux valgus or pes cavus deformity or plantar fasciitis.  Upon examination, there was no tenderness or pain noted.  The Veteran's foot ROM was within normal limits except for the second, third, and fourth toes.  No pain was noted on excursion of motion.  There was no indication of weakness in either foot.  There was no evidence of a weak foot.  Mild hammertoes and mild flat feet were noted.  

After reviewing the evidence, the Board finds a rating in excess of 10 percent for pes planus is not warranted.  To qualify for the next highest rating under DC 5276, the Veteran would have to have severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The Veteran's symptoms indicate moderate pes planus.  The Veteran did not have foot pain on manipulation, swelling in his feet, or characteristic callouses.  Further, there was not objective evidence of a marked deformity.  Neither foot had the weight bearing line fall over or medial to the great toe.  Similarly, the Veteran did not have inward bowing of the Achilles tendon which is also a characteristic of severe pes planus.  

The Veteran's VA examinations indicated that the Veteran has complained of pain and functional limitation resulting from his foot disability, including the inability to stand for prolonged periods of time.  The Veteran' symptoms were not "severe"; they did not rise to the level of a "marked deformity."  There was no evidence of marked deformity or marked pronation of either foot.  Likewise, his symptoms do not rise to the level of pronounced pes planus.  The Veteran has not exhibited marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement.  There was no indication the Veteran had severe spasms of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances. 

Critically, the Board recognizes that during the course of this appeal the case of Correia v. McDonald, 28 Vet. App. 158 (2016) was issued holding that the provisions of 38 C.F.R. § 4.59 require certain findings in VA orthopedic examinations.  However, the Court has more recently held that 38 C.F.R. § 4.59 would not apply where, as in this case, the disabilities are already rated at least the minimum compensable level.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).  Here, both of the Veteran's disabilities are rated either at or above the minimum compensable level.

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Although, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability as that requires specific medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds the July 2008, April 2010, and June 2016 examiners to be competent and there is no evidence to undermine the credibility of the medical opinions rendered.  Their assessment of the Veteran's current bilateral foot symptomatology is consistent with the other medical evidence of record.  As such, the Board assigns these findings significant weight.  Nieves v. Rodriguez, 22 Vet. App. 295 (2008), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Based on the lay and medical evidence of record, the Board finds that the preponderance of evidence is against a rating in excess of 10 percent for the Veteran's bilateral pes planus.  The benefit of the doubt rule is not applicable because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for a low back disability is denied.

Entitlement to an initial rating in excess of 10 percent for a bilateral pes planus with valgus heels is denied.




____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


